DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-11, 16-17, 23 and 26-29 are currently pending. 
Claims 1, 3-9, 11, 16-17 and 28-29 are withdrawn. 
Claims 10, 23, 26-27 are rejected.   

Response to Amendment/Arguments
The Amendment filed on 9/20/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

35 USC § 102 Rejection
The rejection of claims 10 and 26 under 35 USC 102(a)(1)—for being anticipated by Eastwood (pertaining to treating chronic renal failure) as evidenced by Abrass (characterizing chronic renal failure as a metabolic disease associated with dyslipidemia) and Chmielewski (teaching inhibition of SREBP by 25(OH)D)—has been overcome by limiting the scope of diseases in independent claim 10, which is now limited to treating NASH or fatty liver disease. The rejection has been withdrawn. 

35 USC § 103 Rejection
The rejection of claims 10, 23 and 27 under 35 USC 103—for being obvious over Drincic (associating obesity with low 25(OH)D levels) in view of Romano (teaching the benefits of administering 25(OH)D instead of vitamin D)—has been overcome by limiting the scope of diseases in independent claim 10, which is now limited to treating NASH or fatty liver disease. The rejection has been withdrawn. 

Restriction/Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(a)	A method of treating NASH comprising administering 25(OH)D.
(b)	A method of treating fatty liver comprising administering 25(OH)D.
Applicant is required to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The method species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because even though the method species require the technical feature of administering 25(OH)D technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kooy WO 2011/149337 A1, which teaches administering a composition comprising 25(OH)D to a subject in need thereof. See, e.g., Example 1 (p. 22).

Telephonic Election
During a telephone conversation with Janice V. Rice, Esq. on 11/18/2021 a provisional election was made to prosecute the method species of treating NASH comprising administering 25(OH)D, claims 10, 23, and 26-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 3-9, 11, 16-17 and 28-29 are withdrawn from further consideration by the examiner, under 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 23 and 26-27 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kooy, A. WO 2011/149337 A1.
Kooy teaches a pharmaceutical composition comprising various vitamins for treating diseases related to type 2 diabetes (insulin resistance), such as (NASH (e.g., Abstract), which are associated with “high blood pressure, low levels of protective HDL, cholesterol, high levels of triglycerides, toxic change of LDL cholesterol, activated coagulation, and endothelial dysfunction: (pp. 2-3 bridging paragraph). In Example 1 (p. 22), a composition comprising metformin, vitamin B1, vitamin B12, 25-OH D3, calcium, and chromium (Table 1, p. 24) was administered to “patients with Non-Alcoholic Steatosis Hepatitis (=NASH), an expression of insulin resistance” as basal therapy (BT) (p. 23, patient group 6). This disclosure anticipates the claimed invention as follows:
Claims 10 and 23, drawn to a method of treating NASH, comprising administering 25(OH)D to a subject in need thereof, wherein 25(OH)D is inherently an SREBP inhibitor according to the instant specification (¶¶ 12-13), and wherein NASH is associated with high levels of triglycerides (i.e., dysregulation of lipid metabolism associated with insulin resistance).
Claims 26-27, drawn to the method of claim 10 and 23, respectively, wherein hyperactivation of SREBP is inherently inhibited in the subject suffering from NASH as evidenced by the instant specification (¶ 2), which teaches that high insulin levels and high cholesterol levels are indicative of hyper-activated SREPBs, as is the case in the subjects treated by Kooy.
Conclusion  
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626